UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6745


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL T. MCGEE,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:13-cr-00023-FPS-JES-1)


Submitted:   September 29, 2016            Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael T. McGee, Appellant Pro Se.     Robert Hugh McWilliams,
Jr., Assistant United States Attorney, William J. Ihlenfeld, II,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael     T.   McGee   appeals        the    district    court’s   order

granting as framed his Fed. R. Crim. P. 36 motion to correct a

clerical error in the transcript of his jury trial proceedings.

We have reviewed the record and find no reversible error.                       The

court’s correction of the trial transcript is supported by other

record documents.       Accordingly, we affirm for the reasons stated

by the district court.            United States v McGee, No. 5:13-cr-

00023-FPS-JES-1 (N.D. W. Va. May 11, 2016).                     We dispense with

oral    argument    because     the    facts    and    legal     contentions    are

adequately    presented    in    the    materials      before    this   court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         2